It is well settled that when an inhabitant of a municipal corporation accepts a position of honor and trust for the benefit of all the inhabitants, whether the *Page 320 
position be created by statute or by municipal action, and no provision by law or contract is made for compensation, no duty is imposed upon the municipality to pay such inhabitant for services rendered in performing the uncompensated public duty he has thus voluntarily assumed. Turney v.Bridgeport, 55 Conn. 412, 414; Pinney v. Brown, 60 id. 164, 169; O'Connor v. Waterbury, 69 id. 206, 211; White v. Levant,78 Me. 568; Farnsworth v. Melrose, 122 Mass. 268;Cochrane v. Melrose, 121 id. 563; Sawyer v. Pawners' Bank, 6 Allen (88 Mass.), 207.
In view of this law and of the facts alleged in the complaint as amended, it was essential to the plaintiff's cause of action that upon the trial to the jury the evidence should establish at least one of the following facts: (1) that the town agreed to pay some compensation to the members of the building committee; (2) that the town agreed to pay some compensation to the person who might be chosen chairman of the building committee; (3) that the town authorized the building committee to agree with its chairman that the town should pay him for performing the duties of the committee and for the time spent in the supervision of the building the committee were authorized to construct. For the purpose of proving these facts the plaintiff produced in evidence the votes of the town, the contract and specifications for construction of the building between the building committee and the contractor, and the specifications accepted by the building committee for heating, lighting and furnishing the building. These documents constituted the only evidence produced in support of these facts.
The legal sufficiency of the documents to prove the essential facts was, in this case, a pure question of law; they were not dependent upon parol evidence in any such way as to present a mixed question of law and fact. We think this documentary evidence was legally insufficient to prove any one of the facts essential to the plaintiff's cause of action, and that this legal insufficiency is too clear to justify a recital of the voluminous documents; it consists in the plain and unquestionable absence of anything in the documents *Page 321 
showing either an agreement with the town to pay, or authority of the building committee to make such agreement. The suggestion made in argument, that the appointment of a building committee involved authority to that committee to employ a building inspector for pay, and to appoint as such inspector the person who might be its chairman, need not be considered. There is no evidence that the plaintiff was so employed. The fact as testified to by the plaintiff, that some time after his appointment as chairman of the committee and several months prior to the vote of the town accepting plans for the building and directing the committee to contract for its construction in accordance with those plans, he said to another member of the committee, referring to his services as the committee's chairman, that if he rendered services he should expect pay for the same, is legally insufficient to prove such employment. Under these circumstances the trial court properly granted the motion for a nonsuit. The motion was not granted because the court disbelieved witnesses the jury might believe, nor because it thought that the weight of evidence which the jury might find to be in favor of the plaintiff was in favor of the defendant. It was not granted because the complaint stated no cause of action, but because the plaintiff, having produced his evidence and closed his case, had failed to produce any evidence which, in view of settled rules of law wholly within the province of the court to determine, was legally capable of proving the cause of action which the complaint did state. The action of the court in granting the motion was within its legal discretion.
   There is no error in the judgment of the Superior Court.
In this opinion the other judges concurred.